5olumbia Way | Suite 200 | Vancouver, WA 98661 Telephone (360) 397-6250 | Fax (360) 397-6257 September 1, 2015 Via Edgar Filing Division of Corporation Finance U.S. Securities and Exchange Commission t, NE Washington, D.C. 20549 Attn: Terence O’Brien, Accounting Branch Chief RE:Northwest Pipe Company Form 10-K Filed March 16, 2015 Definitive Proxy on Schedule 14A Filed April 30, 2015 File No. 0-27140 Dear Mr. O’Brien: Thank you for your comments regarding the above referenced filings. We appreciate your assistance in ensuring our filings comply with the applicable disclosure requirements, and in enhancing the overall disclosure in our filing. The following sets forth the comments made in your letter dated August 25, 2015 and our responses thereto: Form 10-K for the Fiscal Year Ended December 31, 2014 Item 1. Business, page 2 1.
